Citation Nr: 9903391	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a compensable evaluation for service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 to July 1996.

The appeal arose from a December 1996 RO decision that 
service connected the veteran's bilateral hearing loss at 0 
percent.


FINDINGS OF FACT

Pertinent audiology examination results of record do not 
warrant a compensable evaluation for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral defective hearing are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998);); 38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for a increased disability evaluation for 
a service connected disorder had been considered by the VA, 
he established a well grounded claim for a increased rating).  
The Board of Veterans' Appeals (Board) is satisfied that all 
appropriate development has been accomplished and the VA has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised the VA 
of the existence of additional evidence, which may be 
obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton  v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second. VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed.Reg. 44117-44122 
November 18, 1987 and correction 52 Fed.Reg. 40439 (December 
7, 1987).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes eleven auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  38 C.F.R. § 4.85 
(1998).  Under the VA's Schedule for Rating Disabilities, the 
eleven acuity levels are found in Diagnostic Codes (Code) 
6100 to 6110.  Thus, assignments of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). 

In general, the basis for evaluating defective hearing will 
be the impairment of auditory acuity within the 
conversational voice range according to findings reported by 
audiology clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degrees of 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998). 

In this instance, the veteran's claims for increased 
disability compensation is well grounded based on the service 
medical records and the veteran's statements of 
symptomatology. 38 U.S.C.A. § 5107(a); Proscelle  v. 
Derwinski, 2 Vet. app. 629 (1992).  The claims folder 
contains all available service medical records and the RO has 
requested and received recent treatment records.  The veteran 
underwent VA compensation examinations and these reports are 
of record.  This evidence includes an adequate portrayal of 
impairment due to the service-connected disabilities at 
issue. The evidence also includes a transcript of the 
veteran's personal hearing testimony.  The veteran has not 
identified additional relevant evidence in support of his 
claims that has not been obtained.  The Board finds that all 
indicated development has been completed, and the VA has 
satisfied its duty to assist the veteran.  38 U.S.C.A. § 
5107(a).

The veteran was granted a December 1996 noncompensable rating 
for bilateral hearing loss shown in service, which was 
continued by a Hearing Officer's September 1996 decision.  
Subsequent to this decision, the veteran submitted an April 
1997 notice of disagreement (NOD).

As noted above, the veteran's service records clearly 
evidenced consistent bilateral hearing loss, and hearing loss 
treatment, to include the issuance of hearing aids while in 
service.  Thereafter, the veteran's October 1996 VA audiology 
examination showed pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
60
55
45
LEFT
5
10
55
55
60

 
The pure tone threshold average was 43 decibels for the right 
ear and 45 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.

In order to assess the current state of his hearing loss - 
based on the veteran's complaints made during his June 1997 
personal hearing relative to the accuracy of the October 1996 
Audiology examination  - the veteran underwent a July 1997 VA 
audiology examination, which resulted in the continuation of 
the veteran's noncompensable rating for bilateral hearing 
loss in a September 1997 Hearing Officer rating decision. 

The following July 1997 VA audiology examination results were 
noted: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
55
50
LEFT
10
10
60
65
65

The pure tone threshold average was 45 decibels for the right 
ear and 50 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 96 percent in the left ear.

Under the schedular criteria, evaluations of defective 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service connected hearing loss, the 
rating schedule has established eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100-6110 (1998).  

The Board has considered the claims made by the veteran.  
However, when applying the test results of the October 1996 
VA audiological examination to 38 C.F.R. § 4.85, Table VI 
(1998), the veteran has a numeric designation of Level I 
hearing for the right ear and Level I hearing for the left.  
The July 1997 examination results equate with Level I hearing 
for the right ear and Level I for the left ear.  In each 
instance since October 1996, application of 38 C.F.R. § 4.85, 
Table VII (1998) results in the assignment of noncompensable 
ratings for those scores. 

The Board has considered the veteran's contention, contained 
in his April 1997 NOD, that the noncompensable rating in 
effect does not adequately reflect the severity of his 
bilateral hearing loss.  The Board does not doubt the 
appellant's good faith belief that his hearing loss should 
warrant a compensable evaluation, particularly in light of 
the fact that he has been provided hearing aids.  The Board 
finds, however, that the veteran's contention first of all is 
essentially a challenge to the schedular criteria.  Under the 
law, the Board is bound by the controlling regulations, 
including the schedular criteria.  38 U.S.C.A. § 7104(c) 
(West 1991).  Thus, the Board has no authority to disregard 
the schedular criteria or to substitute its own rating 
criteria for those provided by the regulations.  To the 
extent that the veteran  believes that his situation is 
outside the circumstances contemplated by the rating 
criteria, the Board does not find that he has supported such 
an assertion with evidence that shows the regular rating 
criteria are inadequate to evaluate his level of hearing 
loss.  As the Court has noted: " . . . disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.  Here, such 
mechanical application establishes that a noncompensable 
rating is warranted.

Accordingly, the Board is of the opinion that an increased 
rating for the veteran's service-connected bilateral hearing 
loss is not warranted.  It is at once clear that the weight 
of the evidence is against entitlement to a (compensable) 
evaluation for left ear hearing loss.  It follows that there 
is not such a balance between the negative evidence and the 
positive to otherwise permit a favorable determination under 
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

